Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the
changes and/or additions be unacceptable to applicant, an amendment
may be filed as provided by 37 CFR 1.312. To ensure consideration of
such an amendment, it MUST be submitted no later than the payment of
the issue fee.
Cancel claims 6, 13 and 21.
In claim 2, line 8: after “cavity” (second occurrence), insert --, wherein the end-fire antenna
further includes one or more tuning posts extending from the first metal
layer to the second metal layer and configured to tune a center frequency
of the antenna --.
In claim 9, line 7: after “cavity”, insert --, wherein the end-fire antenna
further includes one or more tuning posts extending from the first metal
layer to the second metal layer and configured to tune a center frequency
of the antenna --.
In claim 15, line 7: after “cavity”, (second occurrence) insert --, wherein the end-fire antenna further includes one or more tuning posts extending from the first metal layer to the second metal layer and configured to tune a center frequency of the antenna --.
Authorization for this examiner’s amendment was given in an
interview with Sean Ambrosius on 07/30/2021.














CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JOSEPH J LAUTURE/           Primary Examiner, Art Unit 2845